Citation Nr: 0418910	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  He died in February 2000.  The appellant is the 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).    

A hearing was held before the undersigned Acting Veterans Law 
Judge in August 2003.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

At the time of the veteran's death, he was service connected 
for post-traumatic stress disorder (PTSD) that was rated 100 
percent disabling. 

The appellant asserts that the service-connected PTSD 
contributed to the cause of veteran's death because VA 
prescribed a large amount of medication for PTSD that 
resulted in cardiac hypertrophy, which caused his death.  

In the months and days prior to his death, the veteran was on 
a variety of medications, including methadone, Ativan, and 
Paxil. 

Under the duty to assist, VA will obtain a medical opinion if 
it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  

An opinion regarding whether the veteran's service-connected 
PTSD contributed to his death is necessary to decide the 
claim.  Accordingly, this case is REMANDED for the following 
action:

1.  Provide the appellant a VCAA 
notification letter, addressing service 
connection for the cause of the veteran's 
death.  The notice should include a 
request for her to provide any evidence 
in her possession that pertains to the 
claim. 
 
2.  Arrange for a VA cardiologist to 
review the file and express an opinion as 
to whether the medications prescribed for 
the veteran's PTSD contributed to cardiac 
hypertrophy, which was listed as the 
cause of death on the death certificate.  
In determining whether medications for 
service-connected PTSD contributed to 
death, it must be shown that the 
medications contributed substantially or 
materially and were causally related to 
the cause of death.  [In reviewing the 
file, the pertinent VA medical records 
from the Birmingham and Tuscaloosa VAMCs 
are contained in Volume IV].  

3.  After the requested development has 
been completed, adjudicate the claim, 
considering any additional evidence.  If 
the benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




